— Motion for stay of judgment pending application in this court or in the Court of Appeals for leave to appeal granted on condition (1) that, within five days after entry of the order hereon, appellant make application in this court for leave to appeal to the Court of Appeals, and (2) that the application in the Court of Appeals be made within the time prescribed by subdivision 3 of section 592 of the Civil Practice Act; otherwise, motion for stay denied, with $10 costs. Motion for temporary stay of execution dismissed, without costs. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. [See ante, p. 710; post, p. 762.]